DETAILED ACTION
Claims 1-10, 12-14, and 16-19 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The current specification/drawings do not fully reflect amendments previously made thereto.  The examiner has pointed to at least some below.  Applicant is asked to thoroughly review the prosecution history and ensure that all appropriate amendments are made.

Specification
The clean disclosure submitted on December 27, 2021, is objected to because of the following informalities:
Most of the amendments made on July 7, 2020 (to at least paragraphs [0004]-[0005], [0028], [0037]-[0038], [0046]-[0047], [0049], [0053], [0057], and [0059]), are not reflected in the current specification (applicant has reverted to the original incorrect language).  Please locate all inconsistencies and amend accordingly, and note that some of these paragraphs are numbered differently in the current specification.
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) to improve chances of proper printing.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
Replacement FIG.5 submitted on December 27, 2021, is objected to for failing to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  Both instances of “32:1” and both instances of “2:1” must be rotated 180 degrees.  The examiner notes that this issue was previously fixed, but applicant reverted to an original illustration.
Replacement FIG.7, submitted on December 27, 2021, is the same as FIG.7 submitted on November 3, 2020.  Therefore, it is objected to under 35 U.S.C. 132(a) for similar reasons, i.e., because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment 
Applicant is required to cancel the new matter in the reply to this Office Action.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Please ensure any replacement sheet is in only black and white to avoid pixelation and further objection.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 12-14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 12, line 13, “the logical register”.  There is a logical register in line 10 and another in line 11.  Please amend to clarify which is being referred to.  For instance, applicant could insert a descriptor before the same register to tie the instances together.
In claim 19, “the flush recover”.  It appears this should be --the flush-recovery process-- to match claim 12.
Claim 4 is indefinite due to a slight inconsistency.  Specifically, claim 4 states that the plurality of history buffer entries are sent to the one or more ports.  However, parent claim 1 determines which of the plurality of history buffer entries should be recovered, and then sends the entries that should be recovered to the appropriate port(s).  As such, for consistency, it appears that claim 4 should be amended to state “…before each history buffer entry to be recovered is sent to…”.
Claim 19 is indefinite for similar reasons as claim 4.
Claims 5, 13-14, and 16-19 are rejected for being dependent on an indefinite claim.

Allowable Subject Matter
Claims 1-10, 12-14, and 16-19 are allowed over the prior art.

Response to Arguments
On page 8 of applicant’s response, applicant states that FIG.7 has been revised.  However, the examiner notes that the previous FIG has been submitted in place of any revised FIG.  Therefore, the drawing objection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183